Case 1:20-ap-01009          Doc 1    Filed 02/26/20 Entered 02/26/20 08:43:15           Desc Main
                                     Document      Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

IN THE MATTER OF                                        Adversary No.

TONYA GAIL CHAMBERS                                     Case No. 19-10309
                                                        (Judge Beth A. Buchanan)
                Debtor

E. HANLIN BAVELY, Trustee in Bankruptcy                 COMPLAINT:
36 E. 7th Street, Suite 2020
Cincinnati, OH 45202                                    1.  TO AVOID A FRAUDULENT
                                                        TRANSFER OF REAL PROPERTY
                Plaintiff
                                                        2.       DECLARATORY JUDGMENT
        vs.

BARBARA CROUCHER
1581 Hamilton-Richmond Road
Hamilton, OH 45013

                Defendant

                  ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        1.      Debtor filed her petition for relief on January 31, 2019; and the Trustee herein was

thereafter appointed by the Office of the United States Trustee, United States Department of Justice;

and thereafter the creditor meeting was conducted on February 28, 2019.

        2.      On November 26, 2014 debtor, along with defendant, Barbara Croucher, and Gary

M. Mitchell, Jr., together in a joint and survivorship deed dated November 26, 2014, received title

to he real property which is the subject of this action, having a street address of 1581 Hamilton-

Richmond Road, Hamilton, Butler County, Ohio 45013. Attached as Exhibit A and made a part

hereof is a copy of the legal description to this real estate.
Case 1:20-ap-01009         Doc 1    Filed 02/26/20 Entered 02/26/20 08:43:15               Desc Main
                                    Document      Page 2 of 6



        3.      The deed relating to the transfer sought to be avoided was recorded on October 16,

2016, at Book 8755 at Page 1851 of the Deed Records of Butler County, Ohio .The date of the

transfer sought to be avoided then is the date of this deed which is October 11, 2016.

        4.      All three of the foregoing persons resided in two houses within the boundaries of the

real property otherwise described, together with a minor daughter born of the debtor and Gary M.

Mitchell, Jr.

        5.      Prior to the date of transfer and during the time subsequently and through 2016,

debtor accumulated significant credit card debt which is set out in her bankruptcy filing on the

schedule relating to general unsecured creditors, and in addition, described on the record of proofs

of claim filed in this court and totaling at least 14 claims with a balance due of approximately

$31,700.00.

        6.      The claims docket in this matter will reveal that several of the proofs of claim reflect

the debtor’s original debt owed to her original creditors and the subject of default by her have been

factored and contain reference to the factoring events subsequently; that is to say that while a debt

may originally have been incurred in the period 2014 through 2016, the debt having been, in the

meantime, factored may reflect a new “opening” date in the year 2017 or 2018.

        7.      Debtor and her small child, on or about October, 2016, were forced to leave the

subject real property and to find elsewhere to live and the subject property no longer was her

residence. There remained at the site the defendant, Barbara Croucher and Gary Mitchell, Jr.

        8.      Debtor was coerced by these persons to execute the above noted Quit Claim Deed

wherein she conveyed her then one-third interest in the real property described therein and conveyed

it to defendant Barbara Croucher and without receiving a reasonable equivalent value in exchange

for the transfer.
Case 1:20-ap-01009        Doc 1    Filed 02/26/20 Entered 02/26/20 08:43:15            Desc Main
                                   Document      Page 3 of 6



        9.     At the time of executing this deed debtor was insolvent, received no income for

support of her minor child, and had minimal or nominal income such that she was unable to provide

for the daily support of herself and her minor daughter, and as well pay as her debts as fell due,

being the described credit card debt as well as other debts.

        10.    Beginning in 2017, debtor defaulted on all of her credit card debt and was unable to

make payments as they fell due. Her bankruptcy filing followed.

        11.    The real estate transferred herein described was her one asset and without support,

she became insolvent.

        12.    The transfer herein was a fraudulent transfer.

                                  FIRST CAUSE OF ACTION

        13.    This cause of action in this adversary proceeding is brought in conformity with 11

U.S.C. § 544 (b) [Trustee as Lien Creditor and as Successor to Certain Creditors and Purchasers];

11 U.S.C. § 548 [Fraudulent Transfers and Obligations] as such provision may relate only to the

powers of a Trustee in such Section 544; Ohio Revised Code § 1336.01 et seq. [Ohio Uniform

Fraudulent Transfer Act] and specifically Ohio Revised Code § 1336.05 [Creditors Whose Claims

Arose Before the Transfer or Obligation Incurred; and as well Ohio Revised Code § 1336.04

[Transfer Made or Obligation Incurred Fraudulent as to Creditor]; and specifically §

1336.04(A)(2)(b); Bankruptcy Rule 7001(1) [Scope of Rules of Par VII]; and is a proceeding which

this Court may determine under 28 U.S.C. § 157(b)(2)(I); and the Court has jurisdiction in this

proceeding pursuant to 28 U.S.C. § 1334(b), and the General Order of Reference entered in this

District.

        14.    The transfer described herein was made and incurred fraudulent as to debtor’s

creditors, without reasonable equivalent value in exchange for the transfer and it can be determined
Case 1:20-ap-01009         Doc 1      Filed 02/26/20 Entered 02/26/20 08:43:15                 Desc Main
                                      Document      Page 4 of 6



that the debtor intended to incur, or it could be believed or reasonably should have been believed

that the debtor would incur, debts beyond the debtor’s ability to pay as they came due. In fact, at

the time of the transfer and as alleged above, debtor had significant debts otherwise described in her

schedules and statement of affairs and specifically her listing of creditors including general

unsecured creditors, and as well set out in proofs of claim filed by her creditors with this Court; all

of which is set out herein as if fully reiterated in this Complaint.

        WHEREFORE, E. Hanlin Bavely as Trustee, prays the Court that an Order be entered herein

and judgment entered herein avoiding the transfer of October 11, 2016 and causing title then to

revert to and be returned to the debtor in the form of the allegations of this complaint and so that the

Trustee may, upon transfer of title to the bankruptcy estate, liquidate same for the benefit of

unsecured creditors, that the Trustee may recover his costs of court herein, and such other relief to

which the Trustee may herein be entitled.

                                   SECOND CAUSE OF ACTION

        15.     Plaintiff reiterates for this cause of action all the statutory allegations made in the first

cause of action as if fully set forth herein, and which are not herein inconsistent, and further alleges

that this cause of action is a proceeding for declaratory judgment brought under 28 U.S.C. § 2201

[Creation of Remedy]; and 28 U.S.C. § 2202 [Further Relief]. Plaintiff herein seeks a declaratory

judgment of his rights under the foregoing provisions of the Bankruptcy Code and the Ohio Revised

Code, and the deeds further alleged herein as well as the listing of creditors in the debtor’s unsecured

creditors schedule filed as part of her petition for relief and as well the proofs of claim of creditors

filed herein and that by reason thereof the Trustee can be found to have a right to avoid the transfer

described in the allegations of this complaint.
Case 1:20-ap-01009         Doc 1     Filed 02/26/20 Entered 02/26/20 08:43:15               Desc Main
                                     Document      Page 5 of 6



        WHEREFORE, the Plaintiff E. Hanlin Bavely, Trustee, prays the Court that the Court

declare his rights herein concerning the transfer of real property alleged in the complaint herein,

including his right under the Bankruptcy Code and the laws of the State of Ohio and the Ohio

Revised Code as alleged herein and finding by declaratory judgment that the Trustee has a right to

avoidance of such transfer; that the transfer alleged in the complaint herein be avoided such that the

defendant, Barbara Croucher, be required to re-convey the full, right title and interest in the real

property described herein to the Plaintiff-Trustee; in the alterative that an order issue herein avoiding

such transfer and thereby causing th title to the described real estate to be returned the debtor’s

estate; that the defendant, Barbara Croucher be required to pay the costs incurred herein; and such

other relief to which the Trustee may herein be entitled.

                                                        /s/      E. Hanlin Bavely
                                                        E. Hanlin Bavely, Esq. (0025868), Trustee
                                                        36 East 7th Street, Suite 2020
                                                        Cincinnati, OH 45202

                                           CERTIFICATE

         I certify that a copy of the foregoing Complaint was served (I) electronically on the date
of filing through the court’s ECF System on all ECF participants registered in this case at the email
address registered with the court and (ii) by ordinary U.S. Mail on February 26, 2020 addressed
to:

Paul J. Minnillo, Esquire, an attorney known to represent the defendant, Barbara Croucher
2712 Observatory Avenue
Cincinnati, OH 45208


                                                        /s/         E. Hanlin Bavely
                                                        E. Hanlin Bavely, Esquire
Case 1:20-ap-01009   Doc 1   Filed 02/26/20 Entered 02/26/20 08:43:15   Desc Main
                             Document      Page 6 of 6
